                                                                                       F'L             D
                                                                                         Cj/1720j8


                            UNITED STATES DISTRICT COURT                          BY

                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                                      CRIMINAL NO.   SA-18-CR-435(1,2,3)-XR



                       Plaintiff,                              SUPERSEDING INDICTMENT

V.
                                                            Count 1: 21 U.S.C. § 846, 841(b)(1)(A):
                                                           Conspiracy to possess 500g mixture
                                                           containing methamphetamine
JOSEPH GONZALEZ (1),                                       Count 2: 21 U.S.C. §841(b)(1)(A)
CHRISTOPHER LEON (2), and                                  possess 500g mixture containing
BRANDON MORRIS (3).
                                                           methamphetamine
                       Defendants.


THE GRAND JURY CHARGES:
                                              COUNT ONE
                                    121   U.S.C. § 846, 841(b)(1)(A)]

       That on or about, June 4, 2018, in the Western District of Texas and elsewhere, Defendants,

                                 JOSEPH GONZALEZ (1),
                               CHRISTOPHER LEON (2), and,
                                 BRANDON MORRIS (3).

knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed with

others known and unknown to the Grand Jury, to commit offenses against the United States, in

violation of Title 21, United States Code, Section 846, that is to say, they conspired to possess a

controlled substance, which offense involved 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 846, 841(a)(l) and 841(b)(1)(A).




                                                     1
   QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY

        The quantity of the mixture or substance containing a controlled substance involved in the

conspiracy and attributable to each Defendant as a result of each Defendant's own conduct and as

a result of the conduct of other conspirators reasonably foreseeable to each Defendant is as follows:

                 DEFENDANT                                           QUANTITY

 JOSEPH GONZALEZ (1),                              500 grams or more of mixture containing
                                                   methamphetamine
 CHRISTOPHER LEON (2)                              500 grams or more of mixture containing
                                                   methamphetamine
 BRANDON MORRIS (3).                               500 grams or more of mixture containing
                                                   methamphetamine
All in violation of Title 21, United States Code, Section 846.

                                         COUNT TWO
                             [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)]

        That on or about June 4, 2018, in the Western District of Texas and elsewhere, Defendants,

                                  JOSEPH GONZALEZ (1),
                                CHRISTOPHER LEON (2), and,
                                   BRANDON MORRIS (3).

did unlawfully, knowingly, and intentionally possess with intent to distribute a controlled

substance, which offense involved 500 grams or more of a mixture or substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 84l(b)(1)(A).

    NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE

                                                 I.
                            Dm2 Violations and Forfeiture Statutes
       [Title 21 U.S.C. § 846, 841(a)(1) & (b)(1)(A), subject to forfeiture pursuant to
                Title 21 U.S.C. § 853(a)(1) and (2). See Fed. R. Crim. P. 32.21

       As a result of the foregoing criminal violations set forth in Counts One and Two, the United

States of America gives notice to the Defendants of its intent to seek the forfeiture of the property



                                                 2
described below upon conviction pursuant to Fed. R. Crim. P. 32.2 and Title 21 U.S.C.          §

853(a)(l) and (2), which state:

        Title 21 Usc   §   853. criminal forfeitures
           (a) Property subject to criminal forfeiture
           Any person convicted of a violation of this subchapter or subchapter II of this
           chapter punishable by imprisonment for more than one year shall forfeit to the
           United States, irrespective of any provision of State law
               (1) any property constituting, or derived from, any proceeds the person
               obtained, directly or indirectly, as the result of such violation;
               (2) any of the person's property used, or intended to be used, in any manner
               or part, to commit,. or to facilitate the commission of, such violation.

                                               II.
                                        Personal Property

This Notice of Demand for Forfeiture includes but is not limited to the property described below:

       $3,450.00, More or Less, in United States Currency.




                                                       A TRUE BILL.



                                              FOREPERSON OF THE GRAND JURY

       JOHN F. BASH
       United States Attorney

BY:
       MATTHE\(-TTHRO
       Assistant United States Attorney




                                                 3
